Order entered April 30, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-01059-CV

              KOFI OBENG AND OBENSTAR, LLC, Appellants

                                         V.

      COPART, INC., COPART OF TEXAS, INC., AND COPART OF
                     HOUSTON, INC., Appellees

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-02553-B

                                     ORDER

      On March 11, 2021, we granted appellants’ counsel’s motion to withdraw,

informed appellant Obenstar, LLC that, as a business entity, it would be unable to

proceed in this appeal without counsel, and extended the deadline for filing

appellants’ brief to May 3rd. Before the Court is appellants’ April 29, 2021

motion to allow more time for obtaining counsel and filing their brief.

      We GRANT the motion. We ORDER Obenstar to notify the Court no later

than June 1, 2021 of new counsel’s name, State Bar number, and contact
information. We further ORDER appellants’ brief be filed no later than July 1,

2021. As the brief was first due April 1, 2021, we caution that further extension

requests will be disfavored.

                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE